Exhibit Contact: For news media – Dan McCarthy, 610-774-5758 For financial analysts – Joseph P. Bergstein, 610-774-5609 PPL agrees to sell Long Island generation business to J-POWER USA ALLENTOWN, Pa. (May 29, 2009) — PPL Corporation (NYSE: PPL) announced on Friday (5/29) that its generation subsidiary has signed a definitive agreement to sell its Long Island generation business to J-POWER USA Development Co., Ltd. for approximately $135 million plus working capital, subject to the receipt of various state and federal regulatory approvals and consents. The business consists of PPL Edgewood Energy, LLC and PPL Shoreham Energy, LLC, which own, respectively, the Edgewood generating facility, a 79.9-megawatt natural gas-fired electric generation facility in Brentwood, N.Y.; and the Shoreham generating facility, a 79.9-megawatt oil-fired electric generation facility in Brookhaven, N.Y. The output of both facilities is fully contracted to the Long Island Power Authority. “These have been good assets for us but are not core to our concentrated generation positions in the PJM Interconnection and in the Northwest,” said William H.
